Citation Nr: 9934869	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  97-06 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for back disability.

3.  Entitlement to service connection for hearing impairment 
on the right.

4.  Entitlement to a rating in excess of 20 percent for the 
residuals of an arthroscopy of the left ankle.

5.  Entitlement to a compensable rating for hearing 
impairment on the left.

6.  Entitlement to a compensable rating for a cyst on the 
back.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
December 1995.

This case was previously before the Board of Veterans' 
Appeals (Board) in June 1998, at which time it was remanded 
so that the M&ROC in Wichita, Kansas, could schedule the 
veteran for a hearing before a traveling member of the Board.  
In August 1999, the veteran withdrew that request.  
Thereafter, the case was returned to the Board for further 
appellate action.

In April 1997 (VA Form 1-646), the veteran's representative 
raised contentions to the effect that service connection was 
warranted for unspecified disabilities, because they were 
proximately due to or the result of disabilities for which 
service connection had already been established.  38 C.F.R. 
§ 3.310(a) (1999).  The M&ROC should contact the veteran and 
his representative and ascertain which disabilities, if any, 
they contend are secondarily related to service-connected 
disability.  Then, if indicated, the M&ROC should take 
appropriate action.

The claim of entitlement to a higher rating for the veteran's 
service-connected left ankle disability will be the subject 
of a remand at the end of this decision.



FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the increased rating issues decided herein has 
been obtained by the M&ROC.

2.  The claim of entitlement to service connection for pes 
planus is not plausible.

3.  The claim of entitlement to service connection for back 
disability is not plausible.

4.  The claim of entitlement to service connection for 
hearing loss disability on the right is not plausible.

5.  The veteran has Level I hearing in his service-connected 
left ear and in his non-service-connected right ear.

6.  The cyst on the veteran's back is manifested primarily by 
a small lesion on a generally non-exposed area with little, 
if any, exfoliation, exudation, or itching.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for pes 
planus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim of entitlement to service connection for 
hearing impairment on the right is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The criteria for a compensable rating for impaired 
hearing on the left have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.85 (1999).

5. The criteria for a compensable rating for a cyst on the 
back have not been met.  38 U.S.C.A. § 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7819 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Service Connection Claims

The veteran seeks entitlement to service connection for pes 
planus (flat feet), back disability, and right ear hearing 
loss disability.  Service connection connotes many factors, 
but basically, it means that the facts, shown by the 
evidence, establish that a particular disease or injury 
resulting in disability was incurred coincident with service 
in the Armed Forces, or, if preexisting such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Even if the disease at issue is 
diagnosed after the veteran's discharge from service, service 
connection may still be granted, when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

The threshold question is whether the veteran's claims are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim, that is, one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim 
is not well grounded, VA has no duty to assist in the 
development of that claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Murphy, 1 Vet. App. at 81.

In order for a direct service connection claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Where the determinative issue involves 
medical etiology, competent medical evidence that the claim 
is plausible or possible is required in order for the claim 
to be well grounded.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

a.  Pes Planus

The veteran's service medical records are negative for any 
evidence of pes planus.  Since service, pes planus has been 
clinically identified on only one occasion (See report of VA 
examination performed in June 1996), and there is no 
competent evidence that it is in any way related to service.  
Although the veteran maintains that such a relationship 
exists, it must be emphasized that he is not qualified to 
render opinions which require medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, the 
Board is of the opinion that there is no plausible basis for 
service connection.  Therefore, the claim is not well 
grounded.

b.  The Low Back

The veteran's service medical records show that in October 
1987, he was treated for a 2 month history of low back pain 
diagnosed as strain.  However, there is no further record of 
back disability of any kind during service.  In fact, at the 
time of a medical board examination in July 1995, he 
responded in the negative, when asked if he then had, or had 
ever had, recurrent back pain.  Moreover, the physical 
examination of his spine was normal.

During a June 1996 VA orthopedic examination, the examiner 
reported that the veteran had a pulling sensation in the 
musculature of the lumbosacral spine area.  The diagnosis was 
a musculoskeletal injury.  There was no evidence, however, 
that this was in any way related to service, including the 
low back strain almost 9 years earlier, or that the reported 
pulling sensation was a manifestation of any current 
pathology of the back.  

There is no other medical evidence of current low back 
disability or of a relationship to service.  As above, the 
only reports of such a relationship are offered by the 
veteran; however, he is not qualified to render such an 
opinion.  Accordingly, the claim is not plausible and, 
therefore, not well grounded.

c.  Hearing Impairment on the Right

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
That does not mean, however, that the veteran need 
demonstrate such manifestations in service.  Rather, it means 
that he must demonstrate such manifestations currently.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The service medical records show that in February 1993, the 
veteran was found to have a high frequency hearing loss, 
bilaterally; however, the pure tone thresholds in the right 
ear did not meet the foregoing criteria for service 
connection.  An audiological evaluation revealed the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
0
20

Repeat testing revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
0

Speech discrimination ability was not identified.

Not only did the foregoing results fail to meet VA criteria 
for service connection for hearing loss disability, there was 
no demonstration of any adverse change or decrease in right 
ear hearing ability during service.  Indeed, during his July 
1995 medical board examination, the veteran responded in the 
negative, when asked if he then had, or had ever had, hearing 
loss.  Audiological testing revealed the following pure tone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
10

Speech discrimination ability was not identified.

Since service, there is no medical evidence of any type of 
defective hearing in the right ear.  In fact, during 
audiological testing in June 1996, his pure tone thresholds 
in that ear were 10 decibels or less in the applicable 
frequencies, and speech recognition testing was 100 percent.  

Absent any competent evidence of current hearing loss 
disability for VA purposes in the right ear, the Board is of 
opinion that the claim of entitlement to service connection 
is not plausible.  As above, the veteran's contentions, by 
themselves, are not sufficient to render the claim well 
grounded.

d.  Procedural Duty 

Although VA has no statutory duty to further assist the 
veteran with a claim(s) which is not well grounded, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals, hereinafter 
Court)  has held that VA may, nonetheless, have a duty to 
inform the veteran of the evidence necessary to render the 
claim(s) well grounded.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  With respect to the foregoing service connection 
claims, however, VA has already provided such information to 
the veteran in the copy of the April 1996 rating decision and 
in the Statement of the Case (SOC).  Moreover, the veteran 
has not cited any outstanding evidence which could support 
any of his claims.  Consequently, the Board is of the opinion 
that there is no need to further inform the veteran of the 
evidence necessary to render the claim well grounded.

II.  The Claims for Higher Ratings

Unlike the foregoing, the Board finds that the veteran's 
claims of entitlement to higher ratings plausible and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim 
of entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim). 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In April 1996, the M&ROC granted entitlement to service 
connection for the residuals of an arthroscopy of the left 
ankle; for hearing loss disability in the left ear; and for a 
cyst on the back.  As held in AB v. Brown, 6 Vet. App. 35, 38 
(1993), "on a claim for an original or an increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation."  When, as 
here, an initial rating award is at issue, a practice known 
as "staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

a. Hearing Impairment on the Left

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992)  For VA purposes, the 
severity of hearing impairment is determined by comparing 
audiometric test results in the conversational voice range 
(1000, 2000, 3000, and 4000 hertz) with the criteria set 
forth in 38 C.F.R. § 4.85 and 4.86 (1999).  Those codes 
establish eleven levels of auditory acuity, from Level I for 
lesser degrees of hearing impairment through Level XI for 
greater degrees of hearing impairment.  A level of auditory 
acuity is determined for each ear, and then those levels are 
combined to give an overall level of hearing impairment.  
38 C.F.R. § 4.85. 

When, as here, impaired hearing is service connected in one 
ear only, the non-service-connected ear will be assigned a 
numerical designation of I.  38 C.F.R. § 4.85(d).  If, 
however, the veteran is totally deaf in his non-service-
connected ear as well as his service-connected ear, 
compensation is payable as if both ears were service 
connected.  38 C.F.R. § 3.383 (1999).

By regulatory amendment effective June 10, 1999, changes were 
made to the schedular criteria for evaluation of hearing 
impairment.  See 64 Fed. Reg. 25208 (1999).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board is, therefore, required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
evaluation for the veteran's unilateral hearing impairment is 
warranted.  In this case, however, the differences between 
the former criteria and the revised criteria are relatively 
minor.  Thus, the veteran will not be prejudiced by applying 
the new regulations in the first instance.  Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).

During the veteran's Medical Board examination in July 1995, 
audiological testing revealed the following pure tone 
thresholds in his left ear:




HERTZ




1000
2000
3000
4000
LEFT

10
5
25
70

The average pure tone threshold for the applicable 
frequencies was 28 decibels.  Speech discrimination ability 
was not identified.

During the June 1996 VA examination, audiological testing 
revealed the following pure tone thresholds in his left ear:




HERTZ




1000
2000
3000
4000
LEFT

5
5
10
70

The average pure tone threshold for the applicable 
frequencies was 23 decibels.  Speech recognition testing 
revealed 96 percent discrimination ability in the left ear.

The foregoing findings translate to Level I hearing 
impairment in the left ear.  Inasmuch as the veteran is not 
totally deaf in his non-service-connected right ear, that ear 
is also considered to be at Level I.  Such findings are 
commensurate with a noncompensable evaluation under 38 C.F.R. 
§ 4.85.  Accordingly, a higher rating is not warranted.  In 
arriving at this decision, the Board notes that the veteran's 
hearing impairment has been relatively consistent and that 
there is no basis to assign staged ratings noted in 
Fenderson.

b.  The Cyst on the Back

The cyst on the veteran's back is rated in accordance with 
38 C.F.R. § 4.118, Diagnostic Code 7819.  Under that code, 
benign new skin growths are rated as eczema.  A 
noncompensable evaluation is warranted when there is slight, 
if any, exfoliation, exudation, or itching on a non-exposed 
surface or small area.  A 10 percent evaluation requires 
exfoliation, exudation, or itching on an exposed surface or 
extensive area.  A 30 percent evaluation requires constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation requires ulceration 
or extensive exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7806.

Recent medical records (e.g., Medical Board examination 
report, dated in July 1995, and report of a June 1996 VA 
dermatologic examination) show that the veteran has a cystic 
lesion which is confined to an area about the size of a 
quarter and which is located on a generally non-exposed 
surface, i.e. his right mid-back.  It reportedly has a 
lipoma-like appearance and is reportedly attached to the skin 
but is not movable.  There are no associated nervous 
manifestations and no evidence that it is disfiguring.  There 
is also no evidence of any associated exfoliation, exudation, 
or itching.  As such, the criteria for a compensable 
evaluation have not been met.  The manifestations have been 
relatively consistent; and, thus, the practice of staged 
ratings noted in Fenderson is not applicable.

c.  Extraschedular Considerations

In arriving at the foregoing decisions, the Board has 
considered the possibility of referring the issues to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating commensurate 
with the average earning capacity impairment due exclusively 
to his hearing loss disability on the left or to the cyst on 
his back.  The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).  

Notably, there is no documentation of work missed by the 
veteran or of termination from employment, mutual or 
otherwise, because of the disabilities for which he seeks a 
higher rating.  Moreover, there is no evidence that he has 
required frequent hospitalization for either of those 
disabilities.  In essence, the record shows that the 
manifestations are those contemplated by the current 
evaluations.  It must be emphasized that disability ratings 
are not job-specific.  They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for referral of this case 
to the Director of VA Compensation and Pension purposes for a 
rating outside the regular schedular criteria.


ORDER

Entitlement to service connection for pes planus is denied.

Entitlement to service connection for back disability is 
denied.

Entitlement to service connection for hearing impairment on 
the right is denied.

Entitlement to a compensable rating for hearing impairment on 
the left is denied.

Entitlement to a compensable rating for a cyst on the back is 
denied.


REMAND

The veteran also seeks a rating in excess of 20 percent for 
the service-connected residuals of an arthroscopy of the left 
ankle.  The evidence shows that he was discharged from 
service due to his left ankle disability.  During the 
examinations performed in conjunction with the veteran's 
Physical Evaluation Board, it was noted that the ankle was 
tender, without effusion or instability.  He was reportedly 
unable to walk without a cane.  The left ankle had 20 degrees 
of dorsiflexion and 45 degrees of plantar flexion.  Both 
measurements were compatible with the expected ranges of 
motion under 38 C.F.R. § 4.71, Plate II (1999).
On several occasions since service, the veteran has received 
VA outpatient treatment (VA Medical Center (MC), Topeka, 
Kansas) for his left ankle disability.  During the June 1996 
VA examination, his left ankle was found to be essentially 
fused, with no more than 2 degrees of extension and flexion.  
In August 1996, the possibility of an arthrotomy with bone 
grafting was considered but was rejected by the veteran.  He 
was scheduled to return to the Topeka VAMC in 6 months for 
follow-up treatment.
The Court has considered the question of functional loss as 
it relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, the Court said that 38 C.F.R. 
§ 4.40 required consideration of factors such as lack of 
normal endurance, functional loss due to pain, and pain on 
use; specifically limitation of motion due to pain on use 
including during flare-ups.  The Court also held that 
38 C.F.R. § 4.45 required consideration of weakened movement, 
excess fatigability, and incoordination.  Moreover, the Court 
stated that there must be a full description of the effects 
of the disability on the veteran's ordinary activity.  
38 C.F.R. § 4.10.  

After reviewing the evidence, it does not appear that the 
holding in DeLuca has been fully considered in the veteran's 
case.

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The M&ROC should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issue of 
entitlement to an increased rating for 
his service-connected left ankle 
disability.  After obtaining any 
necessary authorization, the M&ROC should 
request copies of all indicated records 
not currently on file directly from the 
providers.  This should include, but not 
be limited to, treatment records, dated 
since August 1996 from the Topeka VAMC.  
The M&ROC should request that the veteran 
also provide any additional relevant 
medical records he may possess.  Failure 
to respond or negative replies to any 
request should be noted in writing and 
associated with the claims folder.  

2.  When the foregoing actions are 
completed, the M&ROC should schedule the 
veteran for an orthopedic examination to 
determine the extent of his service-
connected left ankle disability.  All 
indicated tests and studies should be 
performed, and any indicated 
consultations should be scheduled.  In 
particular, tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  The 
physician should be requested to identify 
any objective evidence of pain and all 
functional impairment due to pain.  The 
physician should provide an opinion 
concerning the degree of any pain.  The 
physician should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.  Moreover, 
there must be a full description of the 
effects of the disability on the 
veteran's ordinary activity.  The 
examiner should also provide an opinion 
concerning the impact of the disability 
on the veteran's ability to work.  All 
opinions must be supported by clear and 
complete rationale.  The claims folder 
must be made available to the examiner so 
that the relevant medical history may be 
reviewed. 

3.  When the requested actions have been 
completed, the M&ROC should undertake any 
other indicated development and then 
readjudicate the issue of entitlement to 
a rating in excess of 20 percent for his 
service-connected left ankle disability.  
In so doing, the M&ROC should be mindful 
of the Court's holding in DeLuca and the 
practice of staged ratings noted in 
Fenderson.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case.  Thereafter, if 
otherwise in order, the case should be 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of the issue of entitlement to a rating in 
excess of 20 percent for the residuals of an arthroscopy of 
the left ankle.  The veteran need take no action until he is 
notified.  It must be emphasized, however, that he does have 
the right to submit any additional evidence and/or argument 
on the matter or matters the Board has remanded to the M&ROC.  
Kutscherousky v. West, 12 Vet. App. 369, 372-373 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 


